Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00485-CR

                                     Weldon Lee MCMILLIAN,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                   From the 19th Judicial District Court, McLennan County, Texas
                                    Trial Court No. 2013-44-C1
                           Honorable Ralph T. Strother, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Weldon Lee McMillian entered an open plea of guilty to felony driving while intoxicated.

He waived a jury and punishment was tried to the court. McMillian pled true to the enhancement

paragraphs in the indictment and, after a hearing, the trial court sentenced McMillian to forty-five

years in prison. McMillian timely appealed.

           McMillian’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.
                                                                                                         04-13-00485-CR


State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). Counsel informed McMillian of his right to file a pro se brief and provided him copies

of the brief, the motion to withdraw, and the appellate record. McMillian filed a pro se brief in

which he contends the indictment contained clerical errors and that at least one of the convictions

alleged for enhancement purposes never occurred.

         After reviewing the record, counsel’s brief, and McMillian’s pro se brief, we find no

reversible error and agree with counsel the appeal is wholly frivolous. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by

counsel and affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). 1


                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH




1
 No substitute counsel will be appointed. Should McMillian wish to seek further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days after either this
opinion is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this
court. See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule
68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-